DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of: “a second layer over the first layer, the second layer comprising silicon nitride” in combination with the rest of limitations recited in claim 1.
Comparing to the prior-art of the record, the most relevant prior art is Maruyama et al. (U.S. Patent No. 7,723,209). Maruyama et al. discloses the claimed invention except for the features listed above. 
Maruyama discloses a semiconductor device comprising:
a bonding layer over a flexible substrate (column 5, lines 1-3 and line 9);
an oxide layer over the bonding layer, the oxide layer comprising tungsten oxide (column 3, line 26, line 32, and line 38-40, oxygen is added to tungsten layer 11, thus the layer comprises tungsten oxide);
a first layer over the oxide layer, the first layer comprising silicon oxynitride (column 3, line 54-57);
a transistor over the second layer (column 4, lines 1-3),
wherein each of a concentration of nitrogen and a concentration of hydrogen in the first layer measured by secondary ion mass spectrometry decreases from the second layer side to the oxide layer side (Fig. 22).
Maruyama et al. (U.S. Patent No. 8,247,246) and Takayama et al.  (U.S. Patent No. 7,335,573) are cited as teaching some of the elements and features of the claimed invention. However, the cited references, and, the pertinent prior art ,when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Claims 2-5 are dependent from the allowable claim, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828